DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 04/30/2021.
Claims 2-3, 5-6, 9, 12-20, 26-27, 30, and 33 have been cancelled. 
Claims 34-38 are newly added.
Claims 1, 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38 are currently pending and has been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1, 4, 7-8, 10-11, 21-25, 28-29, 31-32, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 21, & 25 recite methods and system in regards to evaluating the future healthcare event risks of a patient. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 21, & 25 recite, at least in part, a method of evaluating future healthcare event risks of a patient, via one or more computers, the method comprising: receiving, at a memory of one or more computers communicatively coupled over a network, patient healthcare data for the patient, wherein the patient healthcare data represents a current healthcare event and includes one or more healthcare codes associated with the current healthcare event; storing, in the memory, the patient healthcare data; accessing, with the one or more computers, a database that associates the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events, wherein the potentially preventable healthcare events are potentially preventable hospital readmissions; determining one or more initial risk probabilities of potentially preventable healthcare events associated with the patient based on the association of the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events; accessing, with the one or more computers, personal by successively refining the one or more initial risk probabilities and prior to discharging the patient and with the one or more computers, the one or more initial risk probabilities of potentially preventable healthcare events associated with the patient, wherein a first refinement includes determining, by the one or more computers, an impact of the demographics of the patient and the patient's health status upon the probability of an occurrence of one or more specific types of healthcare events to determine one or more first refined risk probabilities and a second refinement includes determining, by the one or more computers, an impact of the personal information of the patient upon the one or more first refined risk probabilities to determine one or more second refined risk probabilitiesone or more second refined risk probabilities of potentially preventable healthcare events to be displayed on an output device of the one or more computers; transmitting the generated data to the one or more computers causing indications of the one or more second refined risk probabilities of potentially preventable healthcare events to be displayed on the one or more computers; and modifying information contained in the database that associates the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events based on the one or more determined second refined risk probabilities. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving…patient healthcare data for the patient, wherein the patient healthcare data represents a current healthcare event and includes one or more healthcare codes associated with the current healthcare event) and mental processes that can be performed in the human mind (e.g., adjusting, by successively refining the one or more initial risk probabilities and prior to discharging the patient and with the one or more computers, the one or more initial risk probabilities of potentially preventable 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including one or more computers, processors, a database, and display screen. These elements are broadly recited in the specification at, for example, [0026] which describes the generic computerized system. “FIG. 1 is a block diagram illustrating an example of a stand-alone computerized system for determining risks of potentially preventable healthcare events consistent with this disclosure. The system comprises computer 110 that includes a processor 112, a memory 114, and an output device 116, such as a display screen. Computer 110 may also include many other components, and the functions of any of the illustrated components including computer 110, processor 112, a memory 114, and output device 216, may be distributed across multiple components and separate computing devices, e.g., as illustrated with respect to the distributed computing system of FIG. 2." This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining the readmission potential of a patient, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing evaluation process. Generic computers performing generic computer functions, 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more 
Dependent CLAIMS 4, 7-8, 10-11, 31, 34, and 36 merely provide information about independent method claim 1, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 4, 7-8, 10-11, 31, 34, and 36, are abstract ideas and do not contain additional elements for consideration.
Dependent CLAIMS 22-24, 35, and 37 merely provide information about the independent computer system claim 21, and therefore only serve to further limit the abstract idea of claim 21. CLAIM 21 additionally included, “client computer configured to output patient healthcare data to one or more databases; a computer readable storage medium including one or more databases stored thereon and configured to store patient healthcare data…a server computer, comprising: a network interface configured to enable the server computer to communicate with the client computer; one or more processors configured to: access the patient healthcare data for the patient…” which represent generic computer components to apply the abstract idea. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of 22-24, 35, and 37, are abstract ideas and do not contain additional elements for consideration.
Dependent CLAIMS 28, 29, 32, and 38, merely provide information about independent method claim 25, and therefore only serve to further limit the abstract idea of claim 25. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims CLAIMS 28, 29, 32, and 38, are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein.  Examiner encourages the Applicant to further define a structure, or more specifically claim a process, which does not a represent an abstract idea.  The limitations above, apply an abstract idea onto generic computer components. 
On Pages 12-13 of the Applicant’s remarks, Applicant argues, “With respect to the Examiner's position that the claimed technique is directed to a method of organizing human activities, Applicant respectfully submits that the subject matter of 1 the independent claims are not directed to a certain method of organizing human activity because it is not a "fundamental economic principle", "commercial interaction" such as a business interaction, or "managing personal behavior or relationships or interactions between people." For example, as already mentioned, the independent claim recites subject matter that is directed refining a predictive model to determine risks of potentially preventable healthcare events. Applicant respectfully asserts this type of computerized method is not similar to any type of fundamental economic principle or managing behaviors or interactions between people.”” However, Examiner respectfully disagrees.  “Accessing a database that associates the current healthcare event and the healthcare codes with the risk of potentially preventable healthcare events” and thereafter “determining one or more initial risk probabilities of potentially preventable healthcare events associated with the patient” and thereafter “adjusting a risk probability”, are steps that can be achieved by managing human interactions. These processes can be conducted manually as currently cited, by individuals analyzing the data in front of a computer screen.  
On Page 14 of the Applicant’s remarks, Applicant argues, “The specification discusses a number of ways in which the judicial exception is integrated into a practical application. For instance, By utilizing a three stage predictive model that establishes a clinically based (reason for admission and acuity) baseline probability of specific types of potentially preventable healthcare event prior to adjusting the probability based on other factors, a greater independence of the prediction from the specific data used to compute the probabilities is achieved. This model minimizes the cross correlation of complex clinical factors and non-clinical factors avoiding the variance inflation observed by other models. In other words, practicing the claimed technique does more than merely linking the use of the judicial exception to a particular technological environment because it increases the accuracy of the underlying model, improving the predictive accuracy of the technology.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a))   Here, the claims are allegedly providing an improvement to reducing hospital readmissions which is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field.
 On Page 15 of the Applicant’s remarks, Applicant argues, “The specification discloses a number of inventive concepts embodied in the claims that ensure the claims as a whole amounts to significantly more than the exception itself. For example, as discussed above, the specification discloses that systems configured to practice the claimed techniques produce improved results over those in the prior art based on the inventive concepts contain within the claims.”  As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial 
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered and the rejection is withdrawn in light of the new amendments. 

Related Prior Art
The general concept of determining the readmission potential of a patient is demonstrated in Braverman, (US 2012/0004925 A1, HEALTH CARE POLICY DEVELOPMENT AND EXECUTION). Braverman assesses the readmission potential of patient as shown in paragraph [0010]. “[0010] FIG. 7A illustrates a table of example features from a database which may be contributing factors to a readmission probability.”  However, Braverman does not directly teach, “modifying information contained in the database that associates the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events based on the one or more determined second refined risk probabilities.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./


/Victoria P Augustine/           Supervisory Patent Examiner, Art Unit 3686